Citation Nr: 1422137	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dementia, and neurodegenerative disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2002 to January 2006.  The Veteran's discharge was under honorable conditions (general).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the Board at a February 2014 hearing, conducted via videoconference, at the RO.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Board observes the Veteran initially submitted a claim for service connection for PTSD.  However, the evidence of record also indicates the Veteran has been diagnosed with dementia and a neurodegenerative disorder.  See January 2009 examination.  The United States Court of Appeals for Veterans Claims has held that VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  


FINDINGS OF FACT

A severe progressive neurodegenerative disorder first manifested itself with behavioral changes while on active duty and Veteran's neurodegenerative disorder must be considered to be of service origin.


CONCLUSION OF LAW

The criteria for service connection for a neurodegenerative disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Initially, the Board observes that a Reports of Medical Examination conducted on Veteran's enlistment noted a normal clinical neurologic and psychiatric evaluation.  August 2002 Report of Medical Examination.  The Veteran indicated on his enlistment Report of Medical History that he had been evaluated or treated for a mental condition; however, further notation by the Veteran indicates this was family counseling related to his mother's remarriage.  August 2002 Report of Medical History.     

A January 2011 VA opinion of a nurse practitioner in neurology indicates the Veteran has been involved with the Tennessee Valley Healthcare System since a year after his discharge from service.  The opinion goes on to state that  "... it is clear in retrospect that this young man has a severe, progressive neurodegenerative disorder that first manifested itself with behavioral changes while serving on active duty in the Army."  A separate January 2011 opinion from a VA psychologist indicates that a neurodegenerative disorder existed during the Veteran's active service and contributed to his behavior at that time.  

As such, the Board finds that the Veteran has been diagnosed with a chronic disability namely a severe progressive neurodegenerative disorder.  As he is presumed sound upon entering active duty service, he exhibited behavioral changes during active service, and the January 2011 medical opinion finds the Veteran's current neurodegeneration to be related to those behavioral changes in service, the Board concludes that service connection for a neurodegenerative disorder is warranted.


ORDER

Service connection for a neurodegenerative disorder is granted.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


